
	
		II
		112th CONGRESS
		2d Session
		S. 2341
		IN THE SENATE OF THE UNITED STATES
		
			April 24 (legislative
			 day, April 23), 2012
			Mr. Bennet (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of Agriculture to accept the
		  quitclaim, disclaimer, and relinquishment of a railroad right-of-way within and
		  adjacent to Pike National Forest in El Paso County, Colorado.
	
	
		1.Acceptance of relinquishment
			 of railroad right-of-way by Manitou and Pikes Peak Railway Company, Colorado,
			 over National Forest System land
			(a)DefinitionsIn
			 this section:
				(1)CompanyThe
			 term Company means the Manitou and Pikes Peak Railway Company,
			 the successor in interest to the Mt. Manitou Park and Incline Railway
			 Company.
				(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)Authority To
			 acceptNotwithstanding the
			 Act of March 8, 1922 (43 U.S.C. 912), the Secretary may accept the quitclaim,
			 disclaimer, and relinquishment by the Company of the right-of-way described in
			 subsection (c).
			(c)Description of
			 right-of-WayThe right-of-way
			 referred to in subsection (b) is the right-of-way within and adjacent to the
			 Pike National Forest in El Paso County, Colorado, that—
				(1)was originally granted by the Secretary to
			 the Company under the Act of March 3, 1875 (18 Stat. 482, chapter 152) for the
			 construction of a railroad and station in El Paso County, Colorado;
				(2)is located in the S½ sec. 6, T. 14 S., R.
			 67 W., and N½SE ¼ sec. 1, T. 14 S., R. 68 W., of the sixth principal meridian;
			 and
				(3)is depicted in a tracing filed as file
			 number 019416 in the United States Land Office at Pueblo, Colorado, on December
			 24, 1914.
				(d)Limited
			 ApplicabilityNothing in this
			 section affects the right, title, and interest of the Company in and to land
			 held in fee title by the Company.
			
